DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In view of the amendments and new drawings submitted by applicant the objection to the drawings is withdrawn.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 is not anticipated by Wang.  The examiner disagrees.  A claimed invention may be rejected under 35 U.S.C. 102 when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. MPEP 2131. "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).  
Applicant argues claim 1 is part of a “goods sorting system”.  This language is not in claim 1 and claim 1 cannot be so narrowly construed, without more, as to be a 
Claim 1 claims a loading module worksurface, a loading module worksurface and a combination platform.  None of these elements are so limited by the language of claim 1 that it excludes Wang from being understood to have these same elements as illustrated in the office action rejection.  It is clear that Wang has a loading module surface (201) where items (empty bags) are loaded and an unloading module surface 301 where those same items are then unloaded.  Applicant argues that Wang does not anticipate claim 1 because in Wang “the bottom operating platform 301 is used for receiving the empty bag instead of unloading packages”.  Applicant’s claim 1 does not recite unloading packages, it only recites a “surface” for receiving (albeit for receiving “to-be-sorted goods” but these “goods” are not part of the claim and at best they constitute a statement of intended use).  Wang has the surfaces at 201 and 301 that anticipate applicants’ claim 1.  The fact Wang identifies its structure as a recovery chute does not alter the fact the structure of Wang anticipates the modular sorting platform structure as it is presently claimed in applicant’s claim 1.  Applicant argues Wang has nothing to do with parcel sorting, but parcel sorting is not a part of claim language of claim 1 and therefore need not be a part of Wang for Wang to anticipate claim 1.  The ‘loading’ in Wang occurs when the bag is loaded into the Wang device at 201.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 205906549 to Wang.
With respect to claim 1 and 2, Wang teaches (see annotated drawings below):

    PNG
    media_image1.png
    483
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    395
    media_image2.png
    Greyscale

For receiving to-be-sorted goods (see title).

    PNG
    media_image3.png
    648
    750
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    321
    815
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    565
    810
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as 
    PNG
    media_image6.png
    645
    785
    media_image6.png
    Greyscale


to save time by sending a good to its ultimate destination in a single action rather than to a first, general destination to then be moved again to its final destination.

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or disclose a charging module designed to be connected to a platform via a charging module connection with another platform.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651